Atkinson, J.
This was an action for the recovery of land. There was no dispute as to the law applicable to the facts of the ease. The controversy was as to what were the facts. The charges complained of as being not appropriate to the ease were not erroneous for this reason. When the excerpts from the charge which are assigned as error are read in the light of the entire charge and all of the evidence, if any error at all was committed, the error was not prejudicial to the losing party. The evidence though conflicting authorized a verdict in favor of the plaintiffs, and no sufficient reason has been shown for reversing the judgment.

Judgment affirmed.


All the Justices concur.